O Prob 22                Case 3:20-cr-00141-VC Document 1 Filed 04/06/20 Page 1 of 1
                                                                                             DOCKET NUMBER (Tran. Court)
 (Rev. 2/88)
                                                                                             11-00098-01-CR-W-FJG
          TRANSFER OF JURISDICTION                                                           DOCKET NUMBER (Rec. Court)

                                                                                              3:20-cr-00141-VC
                                                                        DISTRICT             DIVISION
                                                                                                                             FILED
NAME AND ADDRESS OF PROBATION/SUPERVISED RELEASEE
                                                                        Western                                                Apr 06 2020
ANTHONY C DELONEY                                                       District of          WESTERN                         SUSANY. SOONG
                                                                        Missouri                                        CLERK, U.S. DISTRICT COURT
                                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                              SAN FRANCISCO
                                                                        NAME OF SENTENCING JUDGE
                                                                        Fernando J. Gaitan Jr.

                                                                      DATES OF PROBATION      From                     To
                                                                      /SUPERVISED RELEASE:                             07/05/2021
                                                                                              07/06/2018

OFFENSE
                                                         18 U.S.C. 922(j) and
                                                              924(a)(2)
                                                     Possession of Stolen Firearms



PART 1 - ORDER TRANSFERRING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI
        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of the Court to the United States
District Court for Northern California                                                     upon that
Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of
probation or supervised release may be changed by the District Court to which this transfer is made
without further inquiry of this Court.*


                      March 11, 2020                                                               /s/Fernando J. Gaitan, Jr.
                               Date
                                                                                                     Fernando J. Gaitan Jr.
                                                                                                  United States District Judge

 *This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE Northern California
      IT IS HEREBY ORDERED that jurisdiction over the above-named probation/supervised
releasee be accepted and assumed by this Court from and after the entry of the order.




               April 6, 2020
                         Effective Date


                      Case 4:11-cr-00098-FJG Document 129 Filed 04/09/20 Page 1 of 1
